Mr. Justice Wolf
delivered the opinion of the court.
In the testamentary transactions resultant upon the death of Fernando Calder y Toro, the father of the appellant, among other property there was adjudged to him a piece of property in the ward of “La Tuna,” of San Herman, consisting of 25 acres, more particularly described in the petition before us. These transactions were approved by the District Court of Mayagliez on August 26, 1910. When a copy of these transactions was presented to the registrar, *5to record solely the interest of the petitioner, the registrar denied the record because it was not shown that the heirs of Enriqueta Calder y Giménez had paid the taxes which were due by reason of the death of that lady, as required by section 378 of the Political Code.
The taxes arising from the division of the estate of the father of the appellant, namely, Fernando Calder, appear to have been paid. It transpires, however, that in order to complete the declaration of heirship in the District Court of Mayagiiez it was necessary for the heirs of Enriqueta Calder to be made parties. Enriqueta Calder was one of the heirs of Fernando Calder and died after he died. But the appellant had no connection with the estate óf Enriqueta Calder or the taxes in connection with it. The difficulty that assails the registrar, if there is one, could be met when the transactions resultant upon the division of the estate of En-riqueta Calder are brought to her attention. The note of the registrar must be reversed.

Reversed.

Chief Justice Hernandez and Justices MacLeary and del Toro concurred.